1

2

3                                 UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5
      Blake L. Anderson,                              Case No. 3:18-cv-00502-HDM-WGC
6
         Petitioner
7                                                     Order
             v.
8

9     Attorney General, et al.,
10       Respondents.
11

12

13          On October 22, 2018, the pro se petitioner in this habeas action, Blake L.
14   Anderson, submitted for filing a petition for writ of habeas corpus (ECF No. 1-1), a
15   request for leave of court to file additional pages (ECF No. 1-2), a proposed order
16   shortening time for response to the petition (ECF No. 1-3), and a financial certificate
17   (ECF No. 1-4). Anderson appears to seek relief from this Court in relation to a state-
18   court criminal proceeding, in which a judgment of conviction was recently entered
19   against him, and in which there is currently an appeal from that conviction pending.
20          The Court summarily dismissed this action on November 1, 2018, because
21   Anderson had not paid the $5 filing fee and did not file an application to proceed
22   in forma pauperis, and judgment was entered accordingly. See Order entered
23   November 1, 2018 (ECF No. 3); Judgment (ECF No. 4).
24          The next day, November 2, 2018, the Court received payment of the $5 filing fee
25   (ECF No. 5). The Court also received from Anderson a motion requesting that the Court
26   shorten the time for the respondents to respond to his petition (ECF No. 6), a “Notice of
27   Joinder in State Court” (ECF No. 7), a “Notice of Conflict of Interest in Appellate
28
                                                  1
1    Counsel Representation in the Nevada Supreme Court (ECF No. 8), and a “Notice of

2    Respondents’ Failure to File Points and Authorities in Opposition” (ECF No. 9).

3           In view of Anderson’s payment of the filing fee just one day after the case was

4    dismissed for nonpayment of the fee, the Court will, sua sponte, grant Anderson relief

5    from the judgment entered on November 1, 2018, and will vacate that judgment.

6           The petition, then, is before this Court for initial review under Rule 4 of the Rules

7    Governing Section 2254 Cases in the United States District Courts.

8           It appears likely that Anderson’s petition is wholly unexhausted in state court, is

9    barred by the abstention doctrine represented by Younger v. Harris, 401 U.S. 37 (1971),

10   and is subject to dismissal without prejudice on those grounds. The Court will grant

11   Anderson an opportunity to show cause in writing why this action should not be

12   dismissed without prejudice on one or both of those grounds.

13          A state prisoner appealing for habeas corpus relief in federal court must first

14   exhaust available state court remedies before presenting his claims in the federal court.

15   To satisfy the exhaustion requirement regarding a claim, the claim must have been fairly

16   presented to the state courts completely through to the highest state court available.

17   See, e.g., Peterson v. Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc); Vang v.

18   Nevada, 329 F.3d 1069, 1075 (9th Cir. 2003). In the state courts, the petitioner must

19   refer to the specific federal constitutional guarantee he believes has been violated, and

20   he must state the facts that he claims entitle him to relief on the federal constitutional

21   claim. See, e.g., Shumway v. Payne, 223 F.3d 983, 987 (9th Cir. 2000). That is, the

22   petitioner must present the state courts with both the operative facts and the federal

23   legal theory upon which the claim is based. See, e.g., Castillo v. McFadden, 399 F.3d

24   993, 999 (9th Cir. 2005). The exhaustion requirement insures that the state courts, as a

25   matter of federal-state comity, will have the first opportunity to pass upon and correct

26   alleged violations of federal constitutional guarantees. See, e.g., Coleman v. Thompson,

27   501 U.S. 722, 731 (1991).

28
                                                   2
1           It appears that Anderson’s direct appeal is currently pending, and that he has yet

2    to initiate a state habeas action. As such, despite the pre-trial mandamus petition

3    Anderson apparently pursued unsuccessfully in the Nevada Supreme Court, it is likely

4    that he has not exhausted any federal constitutional claim relative to his judgment of

5    conviction, and that this federal habeas corpus action is premature. Accordingly,

6    Anderson will be required to show cause why this action should not be dismissed

7    because of his failure to exhaust any claim in state court.

8           Turning to the issue of Younger abstention, even when claims in a federal

9    habeas petition have been fully exhausted in state court, a federal court will not

10   entertain a habeas petition seeking intervention in a pending state criminal proceeding,

11   absent special circumstances. See, e.g., Sherwood v. Tomkins, 716 F.2d 632, 634 (9th

12   Cir. 1983); Carden, 626 F.2d at 83-85. This rule of restraint, grounded on principles of

13   comity, stems from the Supreme Court’s decision in Younger v. Harris, 401 U.S. 37

14   (1971). Under the rule, federal courts may not interfere with pending state criminal

15   proceedings absent extraordinary circumstances. As it appears that Anderson’s direct

16   appeal is pending, his conviction is not yet final. Therefore, this federal habeas action is

17   an attempt to have this federal court intervene in a pending state criminal proceeding.

18   Anderson must show cause why this action should not be dismissed without prejudice

19   under the Younger abstention doctrine.

20          The Court will deny the request for leave to file additional papers (ECF No. 1-2),

21   as it is unnecessary and moot. Anderson’s habeas petition will be filed.

22          The Court will deny the motion requesting that the Court shorten the time for the

23   respondents to respond to the habeas petition (ECF No. 6). The respondents have not

24   yet appeared in this case, and, at any rate, there is no good cause shown to shorten the

25   time for the respondents’ response when and if they do appear.

26          IT IS THEREFORE ORDERED that the judgment entered November 1, 2018

27   (ECF No. 4) is VACATED.

28
                                                  3
1            IT IS FURTHER ORDERED that the Clerk of the Court is directed to separately

2    file the habeas petition (ECF No. 1-1), the request for leave to file additional papers

3    (ECF No. 1-2), the proposed order (ECF No. 1-3), and the financial certificate (ECF No.

4    1-4).

5            IT IS FURTHER ORDERED that the request for leave to file additional papers

6    (ECF No. 1-2) is DENIED as moot.

7            IT IS FURTHER ORDERED that the motion requesting that the Court shorten the

8    time for the respondents to respond to the habeas petition (ECF No. 6) is DENIED.

9            IT IS FURTHER ORDERED that, within 45 days from the date of this order, the

10   petitioner must file a “Response to Order to Show Cause,” showing cause: (a) why this

11   action should not be dismissed without prejudice because of the petitioner’s failure to

12   exhaust his claims in state court, and (b) why this action should not be dismissed

13   without prejudice under the Younger abstention doctrine. The petitioner’s showing must

14   be factually detailed, and must, where possible, be supported by exhibits.

15           IT IS FURTHER ORDERED that, if the petitioner does not timely and fully

16   respond to this order, by filing a response to the order to show cause as required, this

17   action will be dismissed without prejudice.

18
19           DATED THIS ___           November
                         5th day of ______________________, 2018.
20

21
                                               HOWARD D. MCKIBBEN,
22                                             UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                   4
